Citation Nr: 0813241	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-31 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1981 
and from January 2004 to January 2006.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's left knee disorder preexisted military service and 
was aggravated by military service.

2.  The medical evidence of record shows that the veteran's 
low back disorder preexisted military service and was 
aggravated by military service.


CONCLUSIONS OF LAW

1.  A preexisting left knee disorder was aggravated by active 
military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  A preexisting low back disorder was aggravated by active 
military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issues involving the 
veteran's claims for service connection for a left knee 
disorder and a low back disorder as the Board is taking 
action favorable to the veteran by granting service 
connection for these disorders.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The veteran had 2 separate periods of active military 
service, the first with the Marine Corps and the second with 
the Army.  These periods were separated by over 20 years, 
during which time the veteran served almost continuously on 
inactive duty in the Ohio Army National Guard.  The veteran 
himself repeatedly states, and the medical evidence of record 
clearly shows, that his left knee disorder and low back 
disorder were initially incurred during this period of 
inactive duty with the Ohio Army National Guard.  The veteran 
has not claimed, nor does the evidence show, that these 
initial injuries were in any way related to active duty 
service of any kind.  Accordingly, for VA purposes, the 
veteran's left knee disorder and low back disorder are 
considered preexisting injuries.  The question that then 
remains is whether these preexisting injuries were aggravated 
by the veteran's second period of active duty service, which 
lasted from January 2004 to January 2006.

In a February 2003 letter, the veteran stated that he was on 
a "permanent profile" due to a leg injury, but that he 
could do push-ups, sit-ups, the "alternate event in the 
running category," swimming, and stationary bike riding.

An April 2003 Medical Review Board Worksheet stated that the 
veteran was "able to perform [his] duty in spite of 
limitations.  Condition is stable and treating physician 
feels [the veteran] is ok to perform duties.  Both Commander 
and [veteran] desire retention.  Recommend retention in 
[Military Occupational Specialty] and deployable."

Service medical records dated between January 2004 and 
January 2006 include numerous complaints and diagnoses of 
left knee and low back disorders.

A March 2005 Army statement of medical examination and duty 
status report stated that the veteran was admitted to a 
medical facility in Iraq in May 2004 with multiple physical 
complaints including low back and left knee issues.  The 
report stated that the veteran's injuries were likely to 
result in a claim against the government for future medical 
care and were incurred in the line of duty.  The examiner 
stated that the injuries were incurred in the line of duty 
because they started "in country."  The report further 
stated that the veteran's had increased symptoms of bilateral 
knee pain and low back pain.  The report then re-stated that 
the veteran was treated in Iraq and that the injuries were 
incurred in the line of duty because they "started in 
country."

A March 2005 Army Physical Profile report dated the same day 
stated that the veteran had multiple physical complaints, 
including left knee pain and low back pain.  The veteran was 
given a "temporary profile" with a duration of 3 months.  A 
permanent profile was denied.

An April 2005 VA medical report stated that the veteran had 
returned from Iraq in March after a 13 month deployment and 
that he remained on active duty service in the Army.  His 
complaints included knee and low back pain.  The veteran's 
history stated that his "[left] knee had worsening of 
swelling and pain, occ[asional] giving out[.]  Worse after 
lifting heavy equipment.  Had [Magnetic Resonance Imaging] of 
both shoulders, back and knee while in military[.]  Back pain 
also worsened."  After physical examination, the assessment 
was degenerative disc disease "worsened since service in 
Iraq" and knee strain.

After separation from military service, a January 2006 VA 
outpatient medical report stated that the veteran was treated 
for knee disorder which was "injur[ed] in service" and 
degenerative joint disease.

In a March 2006 VA telephone note, the veteran stated that he 
had experienced left knee problems since 2004 and requested a 
VA medical evaluation.  In a subsequent March 2006 VA 
outpatient medical report, the veteran complained of left 
knee pain since returning from Iraq in March 2005.  The 
veteran reported that he had anterior cruciate ligament (ACL) 
surgery in 1987 and "noticed [a] worsening of swelling while 
in Iraq."  After physical examination, the assessment was 
degenerative disc disease, stable, and left knee pain with 
symptoms of instability.

In an April 2006 VA telephone note, the veteran indicated 
that he was having difficulty setting up his VA orthopedic 
appointment and complained that his "knee pain is worse and 
it is starting to effect his job."  In a subsequent April 
2006 VA outpatient medical report, the veteran complained of 
"left knee pain that started while in combat duty in Iraq in 
2004.  Pain has become progressive."  After physical 
examination, the impression was medial osteoarthritis of the 
left knee.

A May 2006 VA physical therapy report stated that the veteran 
was fitted with a knee brace.  He reported difficulty with 
crawling, kneeling, and instability.

A June 2006 VA joints examination report stated that the 
veteran complained of left knee pain.  The report stated that 
the veteran was "put on a permanent profile in the military 
[in] approximately 2003.  He was able to return to Iraq 
between 2004 and 2005 and it did worsen."  After physical 
examination, the diagnosis was medial compartment 
osteoarthritis of the right and left knees.  The examiner 
opined that "[s]ince [the veteran] was on permanent profile, 
his left knee condition, osteoarthritis, is less likely as 
not caused by or a result of his military service."  A July 
2006 addendum to the VA joints examination report stated that 
the veteran's left knee injury was incurred in the late 
1980s.  It stated that "[w]hen [the veteran] was activated 
to Iraq, he was on a permanent profile for his left knee ACL 
insufficiency."  The examiner then opined that "[s]ince 
[the veteran] was on permanent profile, his left knee 
condition, osteoarthritis, is less likely as not aggravated 
as a result of his military service."

A June 2006 VA spine examination report stated that the 
veteran complained of lumbar pain that began in the mid-1980s 
and which "has increased during his tour in Iraq."  After 
physical examination, the diagnosis was degenerative disc 
disease.

A December 2006 VA outpatient medical report stated that the 
veteran complained of left knee and low back pain.  He stated 
that his "knee and back pain [were] worse after being 
deployed and [he] needed knee joint aspiration as well as 
back pain medication."  After physical examination, the 
assessment was degenerative disc disease and lower back pain 
"[symptoms] continue, worse after combat duty" and left 
knee pain due to degenerative joint disease "[symptoms] 
related to combat duty [with] worsening [symptoms] as well as 
needing to have knee aspiration."

A January 2007 VA outpatient medical report stated that the 
veteran had a history of previous left knee and low back 
disorders prior to military service.  The veteran reported 
that "[p]rior to serving in Iraq, he never had any issues or 
problems with his back or knee."  After physical 
examination, the assessment was chronic low back pain with 
degenerative lumbar disc disease and chronic knee pain with 
underlying tricompartmental osteoarthritis.  The examiner 
stated that "I certainly feel that his chronic back and knee 
pain was precipitated by his active duty in Iraq."

The medical evidence of record shows that the veteran's left 
knee and low back disorders preexisted military service and 
were aggravated by military service.  As noted above, the 
question of whether the veteran's left knee and low back 
disorder preexisted military service is not in dispute.  Both 
disorders were incurred between the veteran's 2 periods of 
active duty service.  However, the evidence of record shows 
that the veteran's preexisting left knee and low back 
disorders were aggravated by his second period of active 
service.  The veteran's service medical records show multiple 
complaints and diagnoses of left knee and low back disorders.  
The in-service March 2005 Army statement of medical 
examination and duty status report specifically and 
repeatedly stated that these injuries were incurred in the 
line of duty due to their increase in severity during service 
in Iraq.

In addition, there are numerous VA medical reports which 
state that the veteran's left knee and low back disorders 
increased in severity during military service.  These include 
an April 2005 VA medical report which was conducted only 1 
month after the veteran returned from Iraq and while he was 
still on active duty.  While many of these medical records 
rely on the veteran's reported history, the reported history 
is confined to statements that the veteran's left knee and 
low back symptoms increased in severity during service in 
Iraq.  Although the veteran's statements are not competent to 
establish a diagnosis or the etiology of his left knee and 
low back disorders, his statements are competent evidence as 
to what he observed and the symptoms he experienced.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (lay statements are 
competent to prove that a claimant exhibited certain features 
or symptoms of an injury or illness during service).  As 
such, the competent evidence shows that the veteran 
experienced an increase in the symptomatology of his left 
knee and low back disorders during active military service.  
Furthermore, VA medical examiners opined that the veteran's 
preexisting left knee and low back disorders were aggravated 
by military service in medical reports dated in April 2005, 
December 2006, and January 2007.

In fact, the only medical evidence of record that states that 
the veteran's preexisting left knee disorder was not 
aggravated by active military service is the June 2006 VA 
joints examination report and the subsequent July 2006 
addendum.  These reports stated that the veteran's left knee 
disorder was not caused by, a result of, or aggravated by 
military service.  However, the only basis for these opinions 
was that the veteran "was on permanent profile."  In this 
regard, the veteran was placed on "permanent profile" by 
the Ohio Army National Guard during his period of inactive 
duty service, not by the Army during his period of active 
duty service.  Indeed, the March 2005 Army Physical Profile 
report specifically stated that the veteran was on 
"temporary profile" and denied an assignment of a 
"permanent profile."  As such, the only basis given for the 
June 2006 opinions is erroneous.  Furthermore, even if this 
basis was substantiated by the evidence of record, it is 
irrelevant to the question at hand.  The mere fact that the 
veteran was restricted from certain exercises, activities, 
and duties has no bearing on determining whether the 
veteran's preexisting disorders were aggravated by the 
exercises, activities, and duties that he was permitted to 
engage in.  In this regard, the June 2006 joints examination 
report specifically stated that the veteran's left knee 
disorder "did worsen" during active duty service.  
Accordingly, the left knee etiological opinions provided in 
the June 2006 VA joints examination report and the subsequent 
July 2006 addendum are not probative.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (holding that a medical opinion 
based on an inaccurate factual premise is not probative).

As such, the evidence of record includes numerous lay and 
competent medical reports that state that the veteran's left 
knee and low back disorders were aggravated by military 
service.  At the same time, there is no probative medical 
evidence of record that contradicts the etiological 
statements that the veteran's preexisting left knee disorder 
and his preexisting low back disorder were aggravated by 
active military service.  

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's left knee disorder and low 
back disorder preexisted military service and were aggravated 
by military service.  Therefore, service connection is 
warranted for a left knee disorder and a low back disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is granted.

Service connection for a low back disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


